Exhibit 10.4

RESTRICTED STOCK UNIT GRANT NOTICE

UNDER THE

PERFORMANCE FOOD GROUP COMPANY

2015 OMNIBUS INCENTIVE PLAN

(Non-Employee Directors)

Performance Food Group Company (the “Company”), pursuant to its 2015 Omnibus
Incentive Plan (the “Plan”), hereby grants to the Participant set forth below,
the number of Restricted Stock Units set forth below. The Restricted Stock Units
are subject to all of the terms and conditions as set forth herein, in the
Restricted Stock Unit Agreement (attached hereto or previously provided to the
Participant in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

 

Participant:

[Insert Participant Name]

 

Date of Grant:

[Insert Grant Date]

 

Number of Restricted Stock Units:

[Insert No. of Restricted Stock Units Granted]

 

Vesting Schedule:

Provided the Participant has not undergone a Termination at the time of the
applicable vesting date (or event), 100% of the Restricted Stock Units will vest
on the earlier of (i) the first anniversary of the Date of Grant or (ii) the
next regularly scheduled annual meeting of the stockholders of the Company
following the Date of Grant; provided, however, that in the event that the
Participant undergoes a Termination as a result of such Participant’s death or
Disability prior to the applicable vesting date (or event), such Participant
shall fully vest in such Participant’s Restricted Stock Units.

 

  In addition, in the event of a Change in Control prior to the applicable
vesting date (or event), such Participant shall, fully vest in such
Participant’s Restricted Stock Units to the extent not then vested or previously
forfeited or cancelled.

*            *             *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.

 

PERFORMANCE FOOD GROUP COMPANY      PARTICIPANT

 

    

 

By:      Title:     

 

[Signature Page to Restricted Stock Unit Award (Non-Employee Director)]



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE

PERFORMANCE FOOD GROUP COMPANY

2015 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Performance Food Group Company 2015 Omnibus Incentive Plan
(the “Plan”), Performance Food Group Company (the “Company”) and the Participant
agree as follows. Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.

1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock). The Company may make one or more additional grants of
Restricted Stock Units to the Participant under this Restricted Stock Unit
Agreement by providing the Participant with a new Grant Notice, which may also
include any terms and conditions differing from this Restricted Stock Unit
Agreement to the extent provided therein. The Company reserves all rights with
respect to the granting of additional Restricted Stock Units hereunder and makes
no implied promise to grant additional Restricted Stock Units.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice.

3. Settlement of Restricted Stock Units. The Company will deliver to the
Participant, without charge, as soon as reasonably practicable (and, in any
event, within two and one-half months) following the applicable vesting date,
one share of Common Stock for each Restricted Stock Unit (as adjusted under the
Plan, as applicable) which becomes vested hereunder and such vested Restricted
Stock Unit shall be cancelled upon such delivery. Notwithstanding anything in
this Restricted Stock Unit Agreement to the contrary, the Company shall have no
obligation to issue or transfer any shares of Common Stock as contemplated by
this Restricted Stock Unit Agreement unless and until such issuance or transfer
complies with all relevant provisions of law and the requirements of any stock
exchange on which the Company’s share of Common Stock are listed for trading.

4. Treatment of Restricted Stock Units Upon Termination. The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to service shall include the Company and its subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability. The Restricted Stock Units may not be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by
the Participant, unless such transfer is



--------------------------------------------------------------------------------

by will, by the laws of descent and distribution or other applicable law, or
specifically required pursuant to a domestic relations order, and any such
purported assignment, alienation, pledge, attachment, sale, transfer, or
encumbrance shall be void and unenforceable against the Company or any other
member of the Company Group; provided, that the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer, or encumbrance.

7. Rights as Stockholder; Dividend Equivalents. The Participant or a permitted
transferee of the Restricted Stock Units shall have no rights as a stockholder
with respect to any share of Common Stock underlying a Restricted Stock Unit
unless and until the Participant shall have become the holder of record or the
beneficial owner of such Common Stock, and no adjustment shall be made for
dividends or distributions or other rights in respect of such share of Common
Stock for which the record date is prior to the date upon which the Participant
shall become the holder of record or the beneficial owner thereof. The
Restricted Stock Units shall be entitled to be credited with dividend equivalent
payments upon the payment by the Company of dividends on shares of Common Stock.
Such dividend equivalents will be provided in shares of Common Stock having a
Fair Market Value on the date that the Restricted Stock Units are settled equal
to the amount of such applicable dividends, and shall be payable at the same
time as the Restricted Stock Units are settled in accordance with Section 4
below. In the event that any Restricted Stock Unit is forfeited by its terms,
the Participant shall have no right to dividend equivalent payments in respect
of such forfeited Restricted Stock Units.

8. Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability, if any, referred to in
Section 14(d)(i) of the Plan by having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value,
on the date that the Restricted Stock Units are settled, equal to such
withholding liability; provided that the number of such shares may not have a
Fair Market Value greater than the minimum required statutory withholding
liability unless determined by the Committee not to result in adverse accounting
consequences. Notwithstanding the foregoing, the Participant acknowledges and
agrees that to the extent consistent with applicable law and the Participant’s
status as an independent consultant for U.S. federal income tax purposes, the
Company does not intend to withhold any amounts as federal income tax
withholdings under any other state or federal laws, and Participant hereby
agrees to make adequate provision for any sums required to satisfy all
applicable federal, state, local and foreign tax withholding obligations of the
Company which may arise in connection with the grant of Restricted Stock Units.

9. Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company General Counsel, and
all notices or communications by the Company to the Participant may be given to
the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

10. No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

 

4



--------------------------------------------------------------------------------

11. Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.

14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.

15. Section 409A. It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.

 

5